Title: From James Madison to William Pinkney, 5 December 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Washington Decr. 5. 1808

I have little to add to the printed information accompanying my official letter of this date.  Congs. seemed to be sufficiently determined, as you will observe, to resist the unjust and insulting Edicts of the Belligerents; and differ only as to the mode best suited to the case.  The disposition to prefer war to the course hitherto pursued, is rather gaining than losing ground, and is even promoted by the efforts of those most opposed to war with G. B. who concur in deciding agst. Submission, and at the same time contend that withdrawing from the Ocean is submission.  It is very questionable however whether a preference of war, to be commenced within the present Session, is so general in Congs., or so much looked for by the nation, as to recommend the measure.  Whether in case, the measure should be declined, any such substitute, providing for war, during the recess, as I have intimated in one of my last letters will be acceptable, is more than I can undertake to say; nothing of the sort having been even brought into Conversation.
I found by conversation with Mr. Erskine that he is himself favorably impressed by the documents laid before Congs. as to the fairness of our Conduct towards the two belligerents, and that he is willing I should believe that the impression will be the same on his Govt.  As it may be conceived by him, however to be politic to lull our feelings & suspicions, I am the less sure, that he calculates on any change in the Councils of his Govt. likely to do justice to those of this Govt.
As to the state of the public mind here, you will sufficiently collect it from the printed information now forwarded.  I can not believe that there is so much depravity or Stupidity in the Eastern States, as to countenance the reports that they will separate from their brethren rather than submit not longer to the suspension of their commerce.  That such a project may lurk within a Junto, ready to sacrifice the rights interests & honor of their Country, to their ambitious or vindictive views, is not to be doubted; but that the body of an intelligent people, devoted to commerce & navigation with few productions of their own, and objects of unceasing jealousy to G. B. on acct. of their commerce & navigation, should be induced to abandon the Southern States for which they are the merchants & carriers, in order to enter into an Alliance with G. B. seems to be impossible.  What sort of a commercial Treaty could be made between such parties?  In truth the obstacles to one between the U. S. & that nation, arise almost wholly from the patronage by the former of the maritime rights & interest of the Eastern States as a portion of the Confederacy.  A Treaty between such parties, if made at all, must be political, not commercial, and having in view modifications of Govt. & aggrandizement of individuals, not the public good.  With the highest respect & esteem I remain Dr. Sir, very truly Yr. Obedt. hble Servt.

James Madison

